In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2163
BOBBIE JO SCHOLZ,
                                                  Plaintiff-Appellant,
                                 v.

UNITED STATES OF AMERICA, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
          No. 19-cv-01074 — William C. Griesbach, Judge.
                     ____________________

 ARGUED SEPTEMBER 22, 2021 — DECIDED NOVEMBER 23, 2021
                ____________________

   Before SYKES, Chief Judge, and FLAUM and BRENNAN, Circuit
Judges.
    FLAUM, Circuit Judge. Plaintiff-appellant Bobbie Jo Scholz
suffered from serious physical and mental ailments following
her service in the military. As a result, Scholz received exten-
sive treatment from the Department of Veterans Affairs
(“VA”). After this challenging medical journey, she pointed to
government negligence as the cause of the drastic decline in
her mental and physical state. Seeking recourse, Scholz sued
2                                                    No. 20-2163

defendant-appellee United States twice under the Federal
Tort Claims Act (“FTCA”), 28 U.S.C §§ 1346(b), 2671–2680.
Her first lawsuit predominately failed at the motion-for-sum-
mary-judgment stage. Her second lawsuit, now before us on
appeal, sought to raise claims implicating the same, or essen-
tially the same, facts as those claims from her first lawsuit. The
district court therefore dismissed her duplicative lawsuit un-
der the rule against claim splitting. Agreeing with the district
court, we now affirm.
                         I. Background
    Scholz was honorably discharged following her 2006 to
2008 tour of duty in Iraq for the United States Army, but the
mental and physical toll of her service unfortunately ex-
tended well beyond her time in the military. In the years that
followed, Scholz required a range of medical treatment. As
the relevant starting point for this appeal, Scholz sought two
courses of inpatient mental health treatment at the VA Medi-
cal Center in Tomah, Wisconsin (the “Tomah VAMC”) be-
tween January and March 2011. Later, while receiving outpa-
tient mental health treatment through the Tomah VAMC, she
met with surgeons at the Zablocki VA Medical Center in Mil-
waukee, Wisconsin (the “Zablocki VAMC”) about an elective
breast reduction surgery in mid-December 2011. That same
month, an unrelated psychological assessment performed at
the Zablocki VAMC raised red flags about Scholz’s mental
health. Surgeons at the Zablocki VAMC performed the elec-
tive breast reduction surgery in January 2012, which ignited a
cascade of complications—surgical and otherwise. Scholz
continued to receive outpatient mental health treatment, in-
cluding prescription medications, from various VA providers
through the fall of 2018.
No. 20-2163                                                                  3

    Scholz currently has two active lawsuits pending against
defendant. The first lawsuit, Scholz v. United States, No. 16-cv-
01052, 2021 WL 3465953 (E.D. Wis. Aug. 6, 2021) (“Scholz I”),
began when Scholz sued defendant on August 8, 2016, in the
Milwaukee division of the Eastern District of Wisconsin. The
second, lawsuit—and the one currently before us—Scholz v.
United States, No. 19-cv-01074 (E.D. Wis. dismissed June 8,
2020) (“Scholz II”), began when Scholz sued defendant on July
26, 2019, in the Green Bay division of the Eastern District of
Wisconsin.
    Both lawsuits concern the treatment Scholz received at
various VA facilities and outpatient programs. The extent to
which the lawsuits cover the same conduct, however, is the
key question presented in this appeal. The government ar-
gues that Scholz I and Scholz II rely on the same, or essentially
the same, operative facts, which would preclude Scholz II on
claim-splitting grounds. Scholz, on the other hand, argues
that Scholz I and Scholz II turn on different sets of operative
facts such that claim splitting is inapplicable. To analyze this
dispute, we summarize the relevant details of each lawsuit be-
low.
    A. Scholz I 1
    In line with the FTCA’s administrative exhaustion require-
ments, 28 U.S.C. § 2675(a), Scholz first submitted a form SF-
95 claim for damage, injury, or death to the Milwaukee VA on
September 9, 2013. Her 2013 administrative claim focused on
her breast reduction surgery and resultant “severe physical

1The district court took judicial notice of the Scholz I record. See Gen. Elec.
Cap. Corp. v. Lease Resol. Corp., 128 F.3d 1074, 1080-81 (7th Cir. 1997);
Doherty v. City of Chicago, 75 F.3d 318, 324 n.4 (7th Cir. 1996).
4                                                   No. 20-2163

disfigurement and permanent physical, mental and emo-
tional disabilities.” In this initial step of administrative re-
view, she alleged that her physician team at the Zablocki
VAMC “failed to obtain proper informed consent prior to [her
breast reduction] surgery and this failure was a cause of in-
jury as [she] would not have undergone the surgery had she
been properly informed.” She alleged this initial negligent ac-
tion resulted in “on-going treatment and additional … painful
surgeries … which have impacted her physical, mental and
emotional health.”
    Scholz’s September 2013 administrative claims were de-
nied on April 2, 2014. Relevant to this appeal, the denial letter
apprised dissatisfied claimants of available paths for recon-
sideration, including the option to file a federal lawsuit within
six months of the denial, but qualified this guidance with the
following caveat:
       Please note that FTCA claims are governed by a
       combination of Federal and state laws. Some
       state laws may limit or bar a claim or law suit.
       VA attorneys handling FTCA claims work for
       the Federal government, and cannot provide
       advice regarding the impact of state laws or
       state filing requirements.
    On September 26, 2014, Scholz filed a request for reconsid-
eration with the VA General Counsel. In its October 14, 2014,
acknowledgment of receipt of Scholz’s request for reconsider-
ation, the VA once again warned Scholz about the combina-
tion of state and federal law governing FTCA claims, provid-
ing the same caveat listed above that appeared in the April 2,
2014, denial.
No. 20-2163                                                    5

    Scholz filed another form SF-95 on March 7, 2015, adding
allegations of negligent mental health treatment at the Tomah
VAMC “[c]ommencing on or about January 1, 2011, and con-
tinuing thereafter for years” claiming “[s]he was placed in a
dangerous situation through improper prescriptions of med-
ications” and “was unable to properly care for herself result-
ing in permanent mental, emotional and physical injury.” In
denying this request on September 8, 2015, regional counsel
included information about filing a request for reconsidera-
tion with the VA General Counsel and the option for filing
suit in federal district court, but it did not include the twice-
received disclaimer regarding the impact of state laws and
state filing requirements on filing a suit in federal court. On
October 3, 2015, Scholz filed a request for reconsideration
with the VA General Counsel. In its October 15, 2015, ac-
knowledgment of receipt of request for reconsideration, the
VA again mirrored the previous disclaimer that “[s]ome state
laws may limit or bar a claim or law suit” relating to FTCA
claims and “VA attorneys handling FTCA claims work for the
Federal government, and cannot provide advice regarding
the impact of state laws or state filing requirements.”
    On February 18, 2016, the VA issued a final decision upon
reconsideration, denying both Scholz’s 2013 claim relating to
her breast reduction surgery and her 2015 claim relating to
her mental health treatment in a joint decision. This denial
stated:
       This denial is the last action we will take on this
       tort claim. If your client wishes to pursue this
       claim further, she may file suit in Federal dis-
       trict court within 6 months from the date at the
       top of this letter.
6                                                 No. 20-2163

      …
      Please note that FTCA claims are governed by a
      combination of Federal and state laws. Some
      state laws may limit or bar a claim or law suit.
      VA attorneys handling FTCA claims work for
      the Federal government, and cannot provide
      advice regarding the impact of state laws or
      state filing requirements.
    Thereafter, Scholz filed Scholz I—a two-count complaint
based on her 2013 and 2015 administrative claims—in federal
district court on August 8, 2016. The complaint implicated
concerns about both Scholz’s mental health treatment and her
breast reduction surgery. Scholz’s complaint alleged that after
her tour of service, she was treated for various mental health
issues at the Tomah VAMC in 2011 and 2012 and had been
prescribed as many as sixteen active medications during that
time. As detailed in the complaint, on January 6, 2012, around
the time of Scholz’s Tomah VAMC treatment, a medical team
at Zablocki VAMC performed a bilateral breast reduction sur-
gery on Scholz. With respect to that procedure, Scholz alleged
the operating surgeons failed to obtain informed consent, de-
spite her “diminished mental status.” After the surgery, sev-
eral distressing post-operative complications arose, which re-
quired four additional corrective surgeries over two years. Of
note, the Zablocki VAMC surgeons flagged “self mutilation”
as a contributing factor.
    At a high level, the two counts asserted claims of “negli-
gence and professional malpractice in connection with medi-
cal care provided to Plaintiff Scholz by the Department of Vet-
eran Affairs at the Tomah Veterans Affairs Medical Center,
the Zablocki Veterans Affairs Medical Center, and outpatient
No. 20-2163                                                                 7

programs.” Framed by Scholz as part of her medical negli-
gence claim, the complaint also briefly alleged that the VA
was negligent in failing to timely provide her records from the
Tomah VAMC, despite her formal requests for them. 2
    The district court began by dismissing Scholz’s claim of
negligent hiring, supervision, or retention because she had
failed to exhaust administrative remedies for any such claim,
which the FTCA requires. 28 U.S.C. § 2675. Separately, the dis-
trict court found Scholz was not alleging a standalone tort
based on an alleged duty to provide medical records, but in-
stead “offer[ed] these details only in support of her medical
malpractice claim.” Next, the district court denied as un-
timely Scholz’s motion to amend her complaint to increase
her requested damages from $2.5 million to $4 million be-
cause Scholz had not provided good cause for the delay.
    After the close of discovery, both parties then filed mo-
tions for summary judgment. As relevant to this appeal, the
United States moved for partial summary judgment on
Scholz’s claim of medical malpractice involving the 2011
treatment she received from providers at the Tomah VAMC,
arguing the claim was time-barred. Scholz countered that her


2 The Scholz I complaint states that the defendant “had a duty to provide
patient treatment records and notice of deficiencies in patient care at the
Tomah VAMC to all other treatment facilities and to patients” and
“breached its duty by negligently failing to ensure that patient treatment
records and deficiencies in care were timely communicated to all VAMC
health care providers and to [Scholz].” When pressed on this, Scholz clar-
ified the “claim is that her medical records and unstable mental condition
[were] not provided to other VA healthcare providers and VA facilities
that were treating her and resulted in injury. This lack of continuity of care
is part of [Scholz’s] medical negligence claim.”
8                                                 No. 20-2163

claims encompassed her ongoing outpatient treatment, as
well. Scholz’s response relied on a “continuous treatment doc-
trine”—essentially, Scholz argued defendant’s wrongful con-
duct was ongoing—to support her claim the statute of limita-
tions had not run.
    To support her continuous treatment theory, Scholz of-
fered declarations from her two proffered experts, Dr. Law-
rence Amsel and Dr. Jill Johnson. Dr. Amsel explained his
opinion that “[d]uring the years 2011 through 2018 [Scholz’s
psychiatrist] Dr. Dy continued prescribing medications that
had been negligently prescribed at the Tomah VAMC” and
“Dr. Dy admitted that on 25 different occasions during the
years 2011 to 2018 he received pharmacy warnings about the
unsafe medication combinations he was prescribing but con-
tinuously ignored the warnings and ordered them for”
Scholz. Summarizing the “entire record in this case,” Dr. Am-
sel saw “evidence of on-going continuous negligent mental
health treatment practices affecting the Plaintiff’s treatment
during the years 2011 through the present at the Tomah
VAMC, Zablocki VAMC, and VA outpatient clinics.” Dr. John-
son similarly opined that “the pharmaceutical treatment ren-
dered to the Plaintiff by the Department of Veterans Affairs
commencing during Plaintiff’s treatment at the Tomah
VAMC, and continuing in the Zablocki VAMC and outpatient
clinics during the years 2011 through 2017 … failed to meet
the required standard of care of reasonable health care pro-
viders and was a cause of injury to” Scholz. In short, Scholz’s
experts made the case that the government’s tortious conduct
continued well past 2011 and into 2017 or 2018.
  Separate from the government’s motion, Scholz filed a
motion for summary judgment of her own for, among other
No. 20-2163                                                    9

claims, her claim that she “was deprived of her basic right to
informed consent for her mental health treatment.” Echoing
the declarations of Dr. Amsel and Dr. Johnson, she again con-
tended in this motion that there were “years of continuing
mental health treatment at the VA” and that the government’s
wrongdoing occurred both during her time at the Tomah
VAMC and Zablocki VAMC but also “in her subsequent out-
patient treatment.”
    Considering these motions, as well as the expert witness
proffers, the district court granted the government’s motion,
denied Scholz’s motion, and largely prohibited Scholz from
introducing her expert’s declarations and testimony because
their opinions were not timely disclosed. The court held that
Scholz’s claims of negligent mental health treatment at the
Tomah VAMC were barred by Wisconsin’s statute of limita-
tions and statute of repose, rejecting as insufficiently sup-
ported Scholz’s argument about a course of continuing negli-
gent treatment. The court also denied Scholz’s motion for
summary judgment. Reflecting later, the court said “[t]his
phase did not go well for the plaintiff, largely because of er-
rors made by her attorney.”
    The district court denied Scholz’s subsequent motion for
reconsideration, underscoring the impropriety of introducing
new evidence, rehashing previously rejected arguments, or
developing arguments for the first time at this stage of litiga-
tion. The district court rejected any attempt by Scholz to assert
an estoppel argument at this stage as forfeited for failure to
present in her initial response to the government’s motion for
summary judgment. The district court also denied Scholz’s
motions throughout litigation for sanctions against the
10                                                  No. 20-2163

government for violating discovery rules, engaging in mis-
conduct, and spoliation of evidence.
    After much of this pre-trial litigation, the district court
judge recused himself. Scholz’s remaining claims were tried
at a bench trial in March 2021. At trial, the court considered
evidence concerning Scholz’s mental health treatment pro-
vided by the VA, including the testimony of Dr. Amsel, Dr.
Johnson, and the pharmacy records over those years. The
court commented that “plaintiff’s counsel pa[id] some atten-
tion to all aspects of Scholz’s treatment, but [did] not pay[]
meaningful attention to … the more meritorious components
of her complaint,” which “resulted in an evidentiary shortfall
regarding meaningful aspects of Scholz’s claims.” Neverthe-
less, the court found negligence causing injury in a narrow
aspect of Scholz’s VA treatment—the failure to coordinate
mental health care at and after the time she underwent a pro-
cedure to address a traumatic post-operative complication.
Finding that Scholz only met her burden of proof to this lim-
ited extent, the court awarded $200,000 for pain, suffering,
and mental anguish. Final judgment in this matter is pending
for review of Scholz’s request for all applicable costs and fees
pursuant to Federal Rule of Civil Procedure 54(d).
     B. Scholz II
    Shortly after the Scholz I district court denied Scholz’s mo-
tion to reconsider its summary judgment ruling, Scholz
started the administrative process anew by again filing SF-95
forms with the Milwaukee VA on July 11, 2019, and July 17,
2019. The administrative filing included claims related to
Scholz’s informed consent, mental health treatment, and pre-
scribed medications, along with claims alleging negligent
production of records and misleading representations made
No. 20-2163                                                             11

by VA legal counsel on September 8, 2015, and October 15,
2015, that impacted the timeliness of Scholz’s first federal
court suit. 3 Notably, the June 17, 2019, filing relies upon and
attaches the declarations of Dr. Amsel and Dr. Johnson sub-
mitted to and rejected by the Scholz I court.
    Around two months after the Scholz I district court’s sum-
mary judgment ruling, Scholz filed Scholz II—another case in
federal district court against the United States (and the Secre-
tary of Health and Human Services). She subsequently filed
an amended complaint that attached the administrative
claims Scholz had filed on June 17 and July 11, 2019. This com-
plaint contained six counts: medical negligence (Count I);
pharmacy and oversight negligence (Count II); negligent fail-
ure to obtain informed consent (Count III); negligent failure
to maintain and release accurate and complete medical rec-
ords (Count IV); negligent hiring, training, supervision, and
retention (Count V); and VA misrepresentations (Count VI).
    As to Counts I and II, Scholz argued that the “continuing”
and “on-going” outpatient mental health treatment she re-
ceived from the VA between “2011 through August 2018” was
negligent. Specifically, she alleged “Defendant breached its
duty of care and provided negligent mental health psychiatric
treatment to the Plaintiff after her discharge from the Tomah
VAMC in 2011 and continuing until she ceased psychiatric

3 Looking to the Scholz I administrative proceedings, the September 8,
2015, correspondence did not include a disclaimer that FTCA claims were
governed by a combination of federal and state laws and VA attorneys
could not provide state-specific advice, but the October 15, 2015, and Feb-
ruary 18, 2016, correspondences did include such a disclaimer. This dis-
claimer specifically noted that “[s]ome state laws may limit or bar a claim
or law suit.”
12                                                 No. 20-2163

treatment from the Department of Veterans Affairs in 2018.”
She also alleged that “Defendant’s failure to provide phar-
macy and related oversight” caused her to “receive[] on-going
harmful medications and combinations of medications from
the Zablocki VAMC outpatient providers on a continuing ba-
sis during the period 2011 through August 2018.”As to Count
III, Scholz argued that she never gave informed consent for
the mental health treatment “during the years 2011 through
2018.” Count V also realleged essentially the same claim un-
der a negligent supervision theory.
     As to Count IV, Scholz alleged that the government had
violated various discovery rules related to the maintenance
and timely disclosure of records in response to Scholz’s re-
quests “during the period of 2013 through 2018.” Along these
same lines, Count V alleged that defendant had “negligently
breached its duty as to hiring, training, supervision and reten-
tion of employees necessary to provide Plaintiff with timely[,]
accurate and complete copies of her medical records in re-
sponse to Plaintiff’s on-going requests during the period 2013
through 2018.” For example, she explains on appeal, she was
not given outpatient pharmacy records from 2011 to 2018 un-
til two days before Scholz I discovery closed. She claimed as
damages for these counts the deprivation of “her legal right
to bring timely administrative claims and successfully pursue
legal actions and remedies for negligent conduct of VA em-
ployees and agents,” the incursion of “substantial litigation
costs and litigation related services of attorneys and others,”
and the deprivation of “legal remedies based upon the statute
of limitations.”
   As to Count VI, Scholz alleged that the VA had made var-
ious “misrepresentations” during the pre-suit administrative
No. 20-2163                                                    13

process that caused Scholz to “los[e] her right to pursue [a]
federal court remedy for negligent treatment at the Tomah
VAMC.” Specifically, she alleged that VA representatives told
her on February 18, 2016, that she had 6 months to file a law-
suit but that after she filed Scholz I on August 8, 2016, the dis-
trict court granted the government partial summary judg-
ment on Scholz’s tort claims arising from Tomah VAMC treat-
ment because the claims were time-barred by Wisconsin’s
statute of limitations.
    Attacking the similarities between Scholz I and Scholz II,
the government moved to dismiss Scholz’s amended com-
plaint under Federal Rule of Civil Procedure 12(b)(6) on the
grounds that it violated the rule against claim splitting. The
district court agreed, granted the motion, and entered judg-
ment for the government on June 8, 2020. This appeal of the
district court’s dismissal followed.
                         II. Discussion
    This case presents a host of issues, many of which overlap.
We look first at the jurisdictional question presented by the
government. We next discuss claim splitting, the focus of the
district court’s appealed decision. Relevant to claim splitting,
we address the appropriate standard of review, compare the
factual underpinnings of Scholz I and Scholz II, and engage
with Scholz’s many counterarguments. We ultimately affirm
the district court’s dismissal of Scholz’s case.
   A. Jurisdiction
    The government briefly argues that this Court, as well as
the district court, lacked subject matter jurisdiction. “[I]n the
unique context of the FTCA, all elements of a meritorious
claim are also jurisdictional.” Brownback v. King, 141 S. Ct. 740,
14                                                    No. 20-2163

749 (2021). In short, the government argues that because
“Scholz’s allegations do not give rise to viable claims for relief
under the Federal Tort Claims Act,” subject matter jurisdic-
tion is deficient.
    To decide jurisdiction, we would need to first examine
whether Scholz has presented a viable claim under the FTCA,
the underlying merits question. See id. (“‘[M]erits and juris-
diction will sometimes come intertwined,’ and a court can de-
cide ‘all … of the merits issues’ in resolving a jurisdictional
question, or vice versa.” (some alterations in original) (citation
omitted)). Although “[s]ubject matter jurisdiction is ordinar-
ily a threshold issue,” the FTCA introduces “an often fact-in-
tensive inquiry” that is no different than the merits inquiry.
Zigler v. United States, 954 F.2d 430, 432 (7th Cir. 1992). There-
fore, “[w]e see no reason why we necessarily must determine
[subject matter jurisdiction] first, or at all, if another issue is
dispositive.” Id.
     B. Claim Splitting
           1. Relevant Standard of Review
    Before we can reach the claim-splitting question, we must
resolve a dispute about the applicable standard of review.
Framing the main issue in this case as one of claim preclusion,
also known as res judicata, Scholz argues that we are bound
to review the district court’s motion-to-dismiss decision de
novo. See Bell v. Taylor, 827 F.3d 699, 706 (7th Cir. 2016) (“We
review de novo a dismissal based on res judicata.”). Instead
framing the main issue as one of claim splitting or of dismissal
of duplicative litigation, the United States argues we must re-
view only for abuse of discretion. As the United States points
out,
No. 20-2163                                                      15

       In dealing with simultaneous actions on related
       theories, courts at times express principles of
       “claim splitting” that are similar to claim pre-
       clusion, but that do not require a prior judg-
       ment. A dismissal on this ground has been
       viewed as a matter of docket management, re-
       viewed for abuse of discretion, even in decisions
       that with some exaggeration describe the theory
       “as an aspect of res judicata.”
See 18 Charles Alan Wright & Arthur R. Miller, Federal Prac-
tice & Procedure § 4406 (3d ed.); see also Elgin v. Dep’t of Treas-
ury, 567 U.S. 1, 34 (2012) (Alito, J., dissenting) (“Plaintiffs gen-
erally must bring all claims arising out of a common set of
facts in a single lawsuit, and federal district courts have dis-
cretion to enforce that requirement as necessary ‘to avoid du-
plicative litigation.’” (citation omitted)).
     Our Court has also recognized that a district court has
“significant latitude” and “broad discretion to dismiss a com-
plaint ‘for reasons of wise judicial administration ... whenever
it is duplicative of a parallel action already pending in another
federal court.’” McReynolds v. Merrill Lynch & Co., 694 F.3d
873, 888–89 (7th Cir. 2012) (some internal quotation marks
omitted) (quoting Serlin v. Arthur Andersen & Co., 3 F.3d 221,
223 (7th Cir. 1993)). We review such decisions for an abuse of
discretion. See id. at 889; Serlin, 3 F.3d at 223.
    To determine the appropriate standard of review, we must
examine whether the district court couched its decision in
claim splitting or claim preclusion. The motion to dismiss
filed by the government principally asserted that Scholz II
“duplicates” Scholz I, and therefore “violates the rule against
claim splitting.” Considering this motion, the district court
16                                                   No. 20-2163

likewise framed the issue as whether Scholz II “should be dis-
missed because it violates the rule against claim splitting.”
The court’s “determin[ation] that the entirety of [Scholz’s]
complaint is barred by the rule against claim splitting” makes
it abundantly clear, then, that the district court reached a
claim-splitting, not a claim-preclusion, decision. Thus, appeal
from that order calls for us to review only for an abuse of dis-
cretion. See McReynolds, 694 F.3d at 888–89; Serlin, 3 F.3d at
223.
    To be sure, both the defendant’s motion to dismiss and the
district court’s eventual dismissal referenced claim preclu-
sion. These references, however, were necessary because, as
the district court noted, “claim splitting draws on the law of
claim preclusion when determining whether the second law-
suit should be dismissed.” Indeed, the district court correctly
observed that “the doctrine of claim splitting is related to, but
distinct from, the doctrine of claim preclusion.” See Roumann
Consulting Inc. v. Symbiont Constr., Inc., No. 18-C-1551, 2019
WL 3501527, at *6 (E.D. Wis. Aug. 1, 2019) (citing Curtis v. Citi-
bank, N.A., 226 F.3d 133, 138 (2d Cir. 2000)). Therefore, the ref-
erences to and reliance on caselaw concerning claim preclu-
sion did not transform the district court’s decision to grant
defendant’s motion to dismiss on claim-splitting grounds into
a decision based on claim preclusion.
          2. Claim Splitting Examined
   Turning to the primary question on appeal, this Court
must assess whether the district court abused its discretion in
determining that Scholz II is duplicative of Scholz I such that
the rule against claim splitting prohibits Scholz II. We have
held that “[a] suit is duplicative if the ‘claims, parties, and
available relief do not significantly differ between the two
No. 20-2163                                                        17

actions.’” McReynolds, 694 F.3d at 889 (quoting Ridge Gold
Standard Liquors, Inc. v. Joseph E. Seagram & Sons, Inc., 572 F.
Supp. 1210, 1213 (N.D. Ill. 1983)). When a plaintiff brings such
“a suit, arising from the same transaction or events underly-
ing a previous suit, simply by a change of legal theory,” claim
splitting has occurred, and the suit cannot be maintained. Carr
v. Tillery, 591 F.3d 909, 913 (7th Cir. 2010); see also Bell, 827 F.3d
at 707 (“[Plaintiff] cannot use a second lawsuit against [de-
fendant] to take another bite at the apple.”).
    We have further explained that “claim splitting in dupli-
cative lawsuits” is a subset of the res judicata doctrine. Palka
v. City of Chicago, 662 F.3d 428, 437 (7th Cir. 2011); Rexing Qual-
ity Eggs v. Rembrandt Enters., Inc., 953 F.3d 998, 1002 (7th Cir.
2020) (“[T]he law on claim-splitting is part of the law of res
judicata.”); Carr, 591 F.3d at 914 (noting that claim splitting “is
barred by the doctrine of res judicata”).
    Thus, to determine whether the district court correctly dis-
missed this case on claim-splitting grounds, we must draw on
principles of claim preclusion, although continuing to appre-
ciate the differences between the doctrines. Claim preclusion
“blocks a second lawsuit if there is (1) an identity of the par-
ties in the two suits; (2) a final judgment on the merits in the
first; and (3) an identity of the causes of action.” Barr v. Bd. of
Trs. of W. Ill. Univ., 796 F.3d 837, 840 (7th Cir. 2015). The re-
quirements of claim splitting are not quite as stringent and do
not require claim preclusion’s second factor, finality of the
judgment. See Katz v. Gerardi, 655 F.3d 1212, 1218 (10th Cir.
2011) (“While it is correct that a final judgment is necessary
for traditional claim preclusion analysis, it is not required for
the purposes of claim splitting.”). As such, we need only
18                                                     No. 20-2163

examine whether there is an identity of the parties and of the
causes of action between the two lawsuits.
    First, there is no dispute that an identity of parties exists
in Scholz I and Scholz II. In both cases, plaintiff Scholz sued the
same party as defendant: the United States. In Scholz II, Scholz
added the Secretary of Health and Human Services as a
named party. Nevertheless, the government argued, and
Scholz has not challenged, that the Secretary was not a proper
defendant under the FTCA and that the Secretary had not
waived sovereign immunity. Scholz’s claim against the Secre-
tary is therefore waived. See Weinstein v. Schwartz, 422 F.3d
476, 477 n.1 (7th Cir. 2005). Even if the Secretary were a
properly named party, the identity of parties between the two
lawsuits would endure because the Secretary is an official of
the United States government, the primary defendant in both
cases. See Sunshine Anthracite Coal Co. v. Adkins, 310 U.S. 381,
402–03 (1940) (“There is privity between officers of the same
government so that a judgment in a suit between a party and
a representative of the United States is res judicata in relitiga-
tion of the same issue between that party and another officer
of the government.”).
    Second, and most in contention, is whether there is an
identity between the causes of action in Scholz I and Scholz II.
This element is satisfied if the “claims arise out of the same set
of operative facts or the same transaction.” See Matrix IV, Inc.
v. Am. Nat. Bank & Tr. Co. of Chi., 649 F.3d 539, 547 (7th Cir.
2011). That is to say, for claim splitting to apply, the legal the-
ories for the claims in each case need not be the same pro-
vided “they are based on the same, or nearly the same, factual
allegations.” See id. (quoting Herrmann v. Cencom Cable Assocs.,
Inc., 999 F.2d 223, 226 (7th Cir. 1993)); see also Nalco Co. v. Chen,
No. 20-2163                                                   19

843 F.3d 670, 674 (7th Cir. 2016) (“[The plaintiff] was obliged
to raise all claims that stem from the same transaction or series
of related transactions (what courts sometimes call the ‘core
of operative facts’).” (citing Restatement (Second) of Judg-
ments § 24 (1982) (rule against claim splitting))).
    We now consider the Scholz II Counts I, II, III, and V
(claims rooted in mental health treatment) and Counts IV, V,
and VI (claims rooted in alleged misconduct arising through-
out the course of the Scholz I litigation) in turn.
              a. Mental Health Treatment Claims
    Here, the lawsuits in Scholz I and Scholz II rest on essen-
tially the same facts, so it was not an abuse of discretion for
the district court to dismiss Scholz II on claim-splitting
grounds. The complaints in each lawsuit begin almost identi-
cally. The Scholz I complaint brought a suit under the FTCA
for “negligence and professional malpractice in connection
with medical care provided to Plaintiff Scholz by the Depart-
ment of Veterans Affairs at the Tomah [VAMC], the Zablocki
[VAMC], and outpatient programs.” The Scholz II amended
complaint similarly brought a suit under the FTCA for “neg-
ligence and professional malpractice in connection with med-
ical care provided to Plaintiff Scholz by the Department of
Veterans Affairs.”
    More precisely, Counts I (medical negligence), II (phar-
macy and oversight negligence), III (negligent failure to ob-
tain informed consent), and V (negligent hiring, training, su-
pervision, and retention) in Scholz II all implicate defendant’s
conduct post-2011. Her failure to secure relief for those al-
leged wrongs in Scholz I—whether for failure to comply with
procedural requirements or for lack of merit—does not entitle
20                                                    No. 20-2163

her to “take another bite at the apple.” See Bell, 827 F.3d at 707.
Scholz “was obliged to,” but did not, “raise all claims that
stem from the same transaction or series of related transac-
tions” in Scholz I. See Nalco, 843 F.3d at 674. Her attempt to
now bring claims resting on the same conduct in Scholz II is
“a quintessential example of claim splitting in duplicative
lawsuits, a litigation tactic that res judicata doctrine is meant
to prevent.” Palka, 662 F.3d at 437. We hold claim splitting was
thus appropriate.
    Scholz tries to argue there is “not a gap but a chasm” be-
tween Scholz I and Scholz II by characterizing the lawsuits as
addressing different conduct at different times. She argues
that Scholz I claims concerned the “botched breast surgery
treatment at the Zablocki VA[MC] in 2012” which required
four corrective surgeries and which Scholz alleged “was im-
proper given Scholz’s physical and mental afflictions follow-
ing her 2011 mental health treatment at the Tomah VA[MC].”
By contrast, Scholz argues, Counts I, II, III, and V in Scholz II
concern the alleged “negligent outpatient mental health treat-
ment after Scholz’s discharge from the Tomah VA[MC]”—
treatment that “was rendered by different VA employees at
the Appleton, Green Bay, and Cleveland VA clinics from 2011
through 2018,” and therefore not from the Tomah VAMC or
Zablocki VAMC.
    Scholz’s creative attempt to bifurcate the basis of her
claims in each lawsuit is belied by her repeated positions in
Scholz I. The Scholz I complaint was not temporally limited to
defendant’s conduct in 2011 and 2012, and so did not exclude
the allegedly negligent mental health treatment between 2011
and 2018 that Scholz II highlighted. Indeed, in stating her
Scholz I claims for negligence, she broadly asserted that
No. 20-2163                                                  21

defendant “negligently supervis[ed] and retain[ed] incompe-
tent, inexperienced, unqualified and/or inadequately trained
or supervised operators, administrators, employees, agents
and staff and fail[ed] to take timely corrective action,” and
also “negligently fail[ed] to ensure that patient treatment rec-
ords and deficiencies in care were timely communicated to all
VAMC health care providers and to the Plaintiff.” None of
these claims were temporally limited to defendant’s conduct
in 2011–2012 or limited to the conduct by Tomah VAMC and
Zablocki VAMC.
     That the Scholz I claims turned on defendant’s conduct ex-
tending until as late as 2018 can be further gleaned from the
litigating positions that Scholz took at the summary-judge-
ment stage in Scholz I. In responding to the government’s mo-
tion for partial summary judgment in November 2018, Scholz
invoked a “continuous treatment” theory based on Wisconsin
law and maintained, based on her expert witnesses, that she
“received continuous negligent mental health treatment dur-
ing this entire period [from 2008 through early 2017] from VA
healthcare providers.” Referencing her SF-95 from Scholz I,
Scholz asserted that “the negligent mental health treatment …
occur[ed] ‘on or about January 1, 2011 and continu[ed] to the
present.’” She added that her experts “independently deter-
mined that plaintiff’s negligent mental health treatment con-
tinued after her discharge from the Tomah VAMC program.”
    In her own motion for summary judgment, Scholz re-
peated these same arguments. She argued that her treatment
after 2012 was a continuation of the negligence that began
with the Tomah VAMC mental health treatment and Zablocki
VAMC breast surgery. In particular, Scholz recounted that af-
ter the surgery she was “on 28 medications” and that she
22                                                 No. 20-2163

continued to “suffer both physically and mentally in the fol-
lowing years.” She noted how the four corrective surgeries
occurred in 2012, 2013, and 2014 and left lingering “pain,
breast deformities, scarring and lumps, and more mental
health issues.” Beyond the surgery complications, the prob-
lematic pharmacy practices, too, “did not stop with Plaintiff’s
discharge from the Tomah telehealth program in January
2012.” Indeed, Scholz asserted that her treating psychiatrist
Dr. Dy continued to (negligently) ignore over twenty-five
pharmacy warnings when medicating Scholz until as late as
2018.
    Likewise, Scholz’s proffer of, and heavy reliance on, the
declarations of Dr. Amsel and Dr. Johnson in Scholz I further
undercut Scholz’s argument that Scholz I was limited to 2011
conduct. Both experts outlined the case for why defendant
acted negligently not only in its performance of Scholz’s
breast reduction surgery and the subsequent corrective sur-
geries but also in its continuing mental and physical health
treatment of Scholz until as late as 2018. Dr. Amsel found “ev-
idence of on-going continuous negligent mental health treat-
ment practices affecting the Plaintiff’s treatment during the
years 2011 through the present at the Tomah VAMC, Zablocki
VAMC, and VA outpatient clinics.” Dr. Johnson similarly
opined that “the pharmaceutical treatment rendered to the
Plaintiff by the Department of Veteran Affairs commencing
during Plaintiff’s treatment at the Tomah VAMC and outpa-
tient clinics during the years 2011 through 2017 … failed to
meet the required standard of care of reasonable health care
providers and was a cause of injury to” Scholz. Underscoring
the identity of claims in the two cases, these declarations were
then attached to the Scholz II administrative claims and Scholz
II complaint.
No. 20-2163                                                       23

    In a final attempt to temporally limit the scope of Scholz I
to conduct in 2011, Scholz argues the “controlling time” is the
“date of the claims,” rather than the “filing of the federal ac-
tion on August 8, 2016.” The dates of the underlying alleged
harms are certainly relevant, but they are in no way disposi-
tive. In fact, “[t]he crucial date is the date the complaint was
filed.” Curtis, 226 F.3d at 139. After that crucial date, a plaintiff
“has no continuing obligation to file amendments to the com-
plaint to stay abreast of subsequent events,” and “may simply
bring a later suit on those later-arising claims.” Id. Here,
Scholz filed her Scholz I complaint in 2016, when the bulk of
the allegedly negligent treatment had already occurred. Thus,
Scholz’s filing timeline obligated her to include those claims
at play on this “crucial date.”
     The Scholz I litigation reveals that Scholz and her experts
consistently aimed the Scholz I claims at the government’s al-
leged negligent conduct that extended into 2018. Accordingly,
it is difficult to accept Scholz’s contrary argument now that
Scholz I had nothing to do with defendant’s conduct between
2011 and 2018.
    Beyond temporal arguments, Scholz tries to pin the course
of litigation on administrative exhaustion requirements.
Scholz argues, as she unsuccessfully argued to the district
court, that she had to bring new administrative claims prior
to Scholz II in order to seek recovery for the 2011 to 2018 con-
duct, and that limitation prevented her from bringing those
claims in Scholz I. See McNeil v. United States, 508 U.S. 106, 113
(1993) (“The FTCA bars claimants from bringing suit in fed-
eral court until they have exhausted their administrative rem-
edies.”); 28 U.S.C. § 2675 (same). In other words, she contends
24                                                    No. 20-2163

that she should not be barred now from bringing claims that
she could not have brought in Scholz I.
    We rejected a similar argument in the different context of
§ 1983 and Title VII claims in Palka v. City of Chicago, 662 F.3d
428 (7th Cir. 2011). In Palka, the plaintiffs sued under § 1983,
then brought a subsequent lawsuit under Title VII, which was
dismissed on claim-splitting grounds. Id. at 430, 437–38. On
appeal, the plaintiffs argued that “it was impossible for them
to preserve their Title VII claims because they were waiting
for their right-to-sue letters from the EEOC.” Id. at 438. We
rejected the plaintiffs’ argument because “a litigant in this po-
sition has [several] options to preserve his claim,” including
seeking a stay of the first suit until he receives the right-to-sue
letter. Id. In Palka, res judicata barred the Title VII suit because
the plaintiffs “availed themselves of none of these options.”
Id.
    So too here. As the district court in Scholz II noted, Scholz
had “a variety of options in navigating this issue, including
asking that the administrative agency expedite the process,
that the district court stay the first case pending the adminis-
trative process, or that the defendant agree to split a claim into
two or more suits.” Scholz “availed [herself] of none of these
options,” and so her argument about administrative remedies
is unconvincing. See Palka, 662 F.3d at 438; see also Barr, 796
F.3d at 840 (“[T]he requirement to exhaust administrative
remedies is no excuse for claim-splitting in [the employment-
discrimination] context.”).
               b. Claims Arising from Litigation
   As a point worth discussing separately, Count IV (negli-
gent failure to maintain and release accurate and complete
No. 20-2163                                                              25

medical records), part of Count V (negligent failure to hire,
train, supervise, and retain employees to ensure compliance
with record disclosure obligations), and Count VI (VA mis-
representation)—those claims implicating alleged wrongdo-
ing arising during the course of the Scholz I litigation—fare no
better in undercutting the district court’s claim splitting anal-
ysis.
    With respect to Counts IV and V, the Scholz I district court
already grappled with alleged discovery violations over the
course of the extensive proceedings. 4 Illustrating this claim’s
duplicity, Scholz’s October 26, 2020, motion for sanctions—
filed during the Scholz I lawsuit—goes so far as to reference
and incorporate discovery failure arguments advanced in
Scholz II. The district court denied Scholz’s motion for sanc-
tions. Regardless, these Scholz I discovery issues cannot now
form the basis of a separate lawsuit.
   Furthermore, turning to Count VI, Scholz’s surprise that
Scholz I’s mental health treatment claims were deemed un-
timely is unpersuasive. By Scholz’s formulation, “[t]he grava-
men of Count VI is simple—the [government] failed to warn
Scholz of changes in their administrative claims procedures

4 Attacking defendant’s alleged discovery misconduct in Scholz I under
yet another theory, Scholz argues that defendant should not have been
entitled to their claim-splitting defense because they had “unclean hands”
for allegedly failing to provide Scholz with her requested outpatient phar-
macy records until just two days before the discovery deadline in Scholz I,
which prevented Scholz from effectively litigating those issues in Scholz I.
As the district court in Scholz II made clear, however, Scholz “offer[ed] no
evidence that Defendants have engaged in any misconduct,” and has not
made any such showing on appeal either. Even if she had, the district
court correctly stated that the appropriate remedy would have been sanc-
tions in Scholz I, not a new lawsuit.
26                                                   No. 20-2163

that included adopting Wisconsin statute of limitations that
conflicted with the federal statute of limitations and VA
claims procedures.” But the administrative denials did in-
clude specific warnings that state law may impact the timeli-
ness of FTCA claims, disclaimers present in Scholz I and sub-
sequently incorporated by Scholz into the Scholz II adminis-
trative complaint. See Wenke v. Gehl Co., 682 N.W.2d 405, 425-
26 (Wis. 2004) (“[M]ost jurisdictions recognize the running of
a statute of limitation as being procedural …, while some oth-
ers, including Wisconsin, treat the running of a statute of lim-
itation as substantive.”). Beyond these warnings, the district
court also indicated that Scholz was on-notice that her claim
might be time-barred more than a year before the case was
dismissed. At summary judgment, Scholz had the oppor-
tunity to raise all issues relevant to timeliness, including eq-
uitable arguments relating to the alleged misrepresenta-
tions—an opportunity she did not take.
    We presently find no reason to disagree with the district
court’s determination that Counts IV, V, and VI were reason-
ably wrapped into the same identity of the causes of action
covering the broad set of interactions between Scholz and the
VA. See Brzostowski v. Laidlaw Waste Sys., Inc., 49 F.3d 337, 338-
39 (7th Cir. 1995) (finding identity of causes of action when
“claims … clearly arise out of the same core of operative facts
and are based on the same factual allegations,” even when
“the legal elements of each claim may be different”).
                        III. Conclusion
    As the district court put it, Scholz’s theory amounts to “ar-
bitrarily splitting the treatment timeline” because “[p]laintiff,
in both suits, makes mention of her treatment for mental
health issues, her bilateral breast reduction surgery, the
No. 20-2163                                                 27

unsafe prescribing of medications, and improper record han-
dling.” We need not dive any deeper to hold the district court
did not abuse its discretion when it found that “[b]oth suits
arise out of Plaintiff’s treatment at various VA locations from
2011 and 2018, and both suits make mention of the same al-
leged incidents.”
    For all these reasons, we reject Scholz’s arguments to
avoid claim splitting. Without reaching the other grounds for
affirmance presented by the government, we AFFIRM the dis-
trict court’s dismissal.